TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 19, 2020



                                      NO. 03-19-00761-CR


                                 Jacob Joseph Romo, Appellant

                                                  v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   MODIFIED AND AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the district court’s judgment adjudicating guilt, which incorporates

the assessed court costs, to delete the $750.00 cost for court-appointed attorney’s fees. The

judgment adjudicating guilt, as modified, is affirmed. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.